Citation Nr: 1111921	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  99-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service connected telangiectasia macularis eruptive persistans (TMEP) from October 22, 1993, and 60% effective June 14th, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.A.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990, from October 1990 to May 1991, and from December 26, 1995 to January 9, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.

The Veteran provided testimony during a July 2004 Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A June 2007 Board decision granted the Veteran a 30 percent rating for her TMEP prior to August 30, 2002, and remanded the case for further action on the issue on appeal.

The Board remanded the issue again in January 2009 to schedule the Veteran for a new Travel Board hearing as requested.  The Veteran provided testimony before the undersigned during a May 2009 Travel Board hearing, and a transcript is included in the claims file.

In August 2009, the Board remanded this matter yet again to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including a new VA examination.  The action specified in the August 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

1.  Before June 14, 2010, the Veteran's TMEP did not affect more than 40 percent of her entire body or more than 40 percent of her exposed areas and did not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drug during the past twelve month period.  It also did not result in ulceration or extensive exfoliation or crusting and systemic or nervous manifestations nor was it exceptionally repugnant.  

2.  The Veteran's TMEP does not result in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets features or six or more characteristics of disfigurement of the head, face, or neck under; exfoliative dermatitis with generalized involvement of the skin plus systemic manifestations and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA, or UVB treatments, or electron beam therapy required during the past twelve month period; or present such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service connected telangiectasia macularis eruptive persistans (TMEP) from October 22, 1993 to June 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 Diagnostic Code 7806 (2002 & 2010).

2.  The criteria for a disability rating in excess of 60 percent for service connected telangiectasia macularis eruptive persistans (TMEP) from June 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 Diagnostic Code 7800-7833 (2002 & 2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection was initially granted for the Veteran's skin disability in a July 1998 rating decision, which assigned an initial 10 percent disability rating effective October 1993 under Diagnostic Code 7806.  An April 2006 rating decision assigned a 30 percent disability rating effective August 30, 2002.  A June 2007 Board decision extended the 30 percent disability from October 1993 through August 2002.  In December 2010, the RO increased the Veteran's disability rating to 60 percent effective June 14, 2010.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

There are no specific rating criteria for telangiectasia macularis eruptive persistans.  As noted above the Veteran has been rated by analogy under Diagnostic Code 7806, which rates dermatitis and eczema.  38 C.F.R. § 4.20.  

Prior to August 30, 2002, eczema was rated as noncompensable where there was slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or a small area.  A 10 percent rating required exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  The next higher rating, 30 percent required exudation or itching which was constant, extensive lesions or marked disfigurement.  The highest rating assignable under this code was 50 percent, which required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, or being exceptionally repugnant.  38 C.F.R. Part 4, Code 7806 (2002).  

After August 30, 2002, ratings under this diagnostic code depend, in part, on the percentage of skin affected by the dermatitis.  A rating of 10 percent is warranted where at least 5 percent, but less than 20 percent of the entire body or where at least 5 percent, but less than 20 percent of exposed areas are affected; or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.  A rating of 60 percent is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past twelve month period.  Id.

The evidence in this case includes service medical records, private medical records, VA clinical records and VA examination reports, as well as statements from the veteran, her parents, and her grandparents.  Many of the records note the condition and some discuss treatment, without describing the extent of the disability, as needed to rate it.  However, there is no evidence in these records that the Veteran's TMEP has resulted in ulceration, extensive exfoliation, or crusting and systemic or nervous manifestations or that it is exceptionally repugnant.  Furthermore, it does not appear that the Veteran was prescribed constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the period on appeal, although VA treatment records show that her treating physicians have recommended a daily antihistamine.  

An April 1991 service medical record confirms an in-service onset reporting that she had it for 3 months and it had gradually increased.  An examination for departure from Saudi Arabia, in April 1991, recorded the presence of spider angiomata on the arms and torso.  Following her release from active service, the veteran was seen at a military facility in August 1991 and found to have multiple spider angiomata.  In a subsequent visit to the military dermatology clinic, the veteran reported having red dots on her hands and legs.  Examination disclosed her arms, legs, and trunk had telangiectasia macules.  Continued involvement was indicated in service department records for September and October 1991.  

A September 1993 Discharge Summary from VAMC in Miami, Florida notes that the Veteran has non-tender, erythematous macular lesions -2cm in size scattered on her extremities and trunk.  

In a July 1996 letter, the Veteran's friends and family reported that the Veteran had red and white spots that have spread from her extremities to her entire body.  

A September 1997 VA examination noted scattered spider nevi on various parts of the Veteran's body, including her upper extremities and chest.  

At a July 2004 hearing before a member of the Board, the Veteran complained that her skin disability was "just everywhere", including her arms, legs, chest, back, and neck, and that she itched frequently.  She also described constantly flaking skin.  

At a February 2005 examination, the examiner noted faint, round, scattered hypopigmentation on the Veteran's limbs and volar surface which the examiner determined affected less than 5 percent of the Veteran's exposed skin and between 20 and 40 percent of her entire body.  

The Veteran was afforded another VA examination in November 2007.  At that time, she complained of itchy bumps on her chest every day, as well as white blotches on her bilateral upper and lower extremities that come and go.  She also described itching associated with her skin condition.  

On examination, the examiner noted white macules clustered on the Veteran's extremities, as well as brown macules and keratotic papules interspersed on the sternum and posterior chest.  She also noted scattered spider angiomas.  The examiner estimated that the Veteran's skin condition affected less than 5 percent of her exposed areas and between 20 percent and 40 percent of her total body.  

VA treatment records from 2008 through 2010 document the Veteran's complaints of increased itching related to her skin disability, with a recommendation to try more potent antihistamines.  However, there is no evidence concerning the extent of her body area affected.  While the Veteran has testified that she received treatment from a private doctor, she failed to return a signed release for those medical records.  

During her May 2009 Travel Board hearing, the Veteran testified that approximately 80 percent of her body is affected by her service-connected TMEP, that she itches constantly, and that the condition affects her approximately 26 out of 30 days each month.  

In June 2010, the Veteran was afforded another VA examination.  The Veteran complained that her condition had worsened since her last examination in that the bumps on her arms and legs had persisted, rather than coming and going as they had in the past.  The Veteran reported that she was being treated with singulair, which the examiner noted was a systemic treatment, although neither a corticosteroid nor other immunosuppressive drug.  The examiner determined that the Veteran's skin condition affected between 20 percent and 40 percent of the Veteran's exposed areas and greater than 40 percent of her total body area.  Following this examination, the Veteran's disability rating was increased to 60 percent, the maximum disability rating allowed under Diagnostic Code 7860, effective the date of the Veteran's VA examination.  

Based on the above evidence, the Board finds that a disability rating in excess of 30 percent is not warranted between October 22, 1993 and June 14, 2010.  VA treatment records and VA examinations do not show that the Veteran's TMEP affected more than 40 percent of her exposed body areas or more than 40 percent of her total body area or that the Veteran was treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  Additionally, there is no evidence that the Veteran's skin disability caused ulcerations, extensive exfoliation, or crusting with systemic or nervous manifestations or that her disability was exceptionally repugnant.  

The Board does acknowledge that at her May 2009 Travel Board hearing, the Veteran testified that her skin disability affected 80 percent of her body; however, at the Veteran's July 2004 hearing, she testified that her skin disability was "just everywhere", including her arms, legs, chest, back, and neck even though a February 2005 examination found that the Veteran's TMEP affected less than 5 percent of the Veteran's exposed body areas and between 20 and 40 percent of her entire body.  Thus, the Board must conclude that the Veteran's estimations of the extent to which her skin disability affects her body area are not particularly accurate and that in the absence of objective medical evidence supporting her claim, the Veteran's testimony alone is insufficient to support a higher disability rating, with limited probative value regarding this issue.  

Additionally, as there is no evidence of record that the Veteran's TMEP results in disfigurement of the head, face, and neck or has caused scarring, Diagnostic Codes 7800 through 7805 are not applicable. 

After June 14, 2010, the Veteran was assigned the highest schedular rating possible under Diagnostic Code 7806- a 60 percent disability rating.  The only way the Veteran could be afforded a higher disability rating is if her skin disability resulted in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets features or six or more characteristics of disfigurement of the head, face, or neck under or if she suffered from exfoliative dermatitis with generalized involvement of the skin plus systemic manifestations and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA, or UUVB treatments, or electron beam therapy required during the past twelve month period.  See Diagnostic Codes 7800 and 7817.  As there is no evidence that the Veteran's skin disability meets this criteria, entitlement to a disability in excess of 60 percent after June 14, 2010 is not warranted.  The Veteran's own statements would provide evidence against such a finding. 

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

For all the above reasons, an increased disability rating is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher rating for a skin disability originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  

Here, the VCAA duty to notify was satisfied by May 2001, March 2004, and July 2006 letters that informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in August 2008 and December 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  While the Veteran testified in May 2009 that she was receiving treatment for her skin condition from a Dr. G, she never returned a completed VA Form 21-4142 which was mailed to her in February 2010.  

The Veteran is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that she cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Veteran was also provided an opportunity to set forth her contentions during the May 2009 hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in February 2004, November 2007, and June 2010.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, there is no lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


